 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18-MJ-23270-KSC
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTIONS TO: (1) DISMISS
                                                        COMPLAINT; (2) SUPPRESS
14   DANIEL SILVA-SOSA,
                                                        EVIDENCE; (3) REQUEST JURY
15                                   Defendant.         TRIAL; (4) APPLY THE
                                                        APPROPRIATE ELEMENTS FOR 8
16
                                                        U.S.C. § 1325(A)(2); AND
17                                                      GRANTING DEFENDANT’S
                                                        MOTION FOR (5) LEAVE TO FILE
18
                                                        FURTHER MOTIONS [ECF NO. 17]
19
20                                    I. INTRODUCTION
21   A.    Procedural History
22         The defendant, Daniel Silva-Sosa, was arrested on December 19, 2018. The United
23   States (hereinafter the “U.S.”) filed its Complaint on December 20, 2018. The defendant’s
24   initial appearance and arraignment was held on December 20, 2018, at which time this
25   Court set its conditions for release. The defendant filed his Motions to Dismiss the
26   Complaint, Suppress Evidence, Request Jury Trial, Apply Appropriate Elements of 8
27   U.S.C. § 1325, and Grant Leave to File Further Motions, on February 6, 2019. The U.S.
28   filed its response to defendant’s Motions on February 26, 2019.

                                                    1
                                                                                18-MJ-23270-KSC
 1                                         II. DISCUSSION
 2   A.    Motion to Dismiss
 3         Defendant moves to dismiss the Complaint on two grounds: (1) the prosecution
 4   violated his equal protection and due process rights; and (2) 8 U.S.C. § 1325 is
 5   unconstitutional.
 6         1. Equal Protection
 7         Defendant asserts that because his Class B misdemeanor is considered a “petty
 8   offense,” he should be prosecuted through the Central Violations Bureau (“CVB”). (ECF
 9   No. 17 at 5). He argues that this would allow him to have his case dismissed outright or
10   resolved through a fine or deferred prosecution. Id.
11         Defendant further claims the Federal government discriminates against 8 U.S.C. §
12   1325 defendants as compared to other individuals prosecuted for petty offenses in the
13   Southern District of California, as he was treated more harshly than defendants charged
14   with equivalent or more serious crimes. Id. at 5. Furthermore, the defendant contends he
15   was discriminated against because of his alienage and national origin in violation of the
16   Equal Protection Clause of the U.S. Constitution. Id. at 6. Defendant cites to Graham v.
17   Richardson, 403 U.S. 365 (1971), in support of his contention that classifications based on
18   alienage, national origin, and race are “inherently suspect and subject to close judicial
19   scrutiny.” Id. at 372.
20         In response, the U.S. asserts that 8 U.S.C. § 1325 does not distinguish based on
21   national origin or race but, even if it did, the Court should still apply a “rational basis”
22   review. (ECF No. 19 at 3). The U.S. relies on Plyer v. Doe, 457 U.S. 202 (1981), in which
23   the Supreme Court held that “[u]ndocumented aliens cannot be treated as a suspect class.”
24   Id. at 223. Additionally, Plyer instructs “it is ‘a routine and normally legitimate part’ of the
25   business of the Federal Government to classify on the basis of alien status.” Id. at 224.
26         The U.S. also cites to a decision from this district, United States v. Chavez-Diaz, No.
27   18-mj-20098-KSC-AJB (S.D. Cal. Oct. 30, 2018). Therein, the defendant alleged that his
28   prosecution violated equal protection and due process as he was prosecuted under

                                                    2
                                                                                      18-MJ-23270-KSC
 1   “Operation Streamline” in the District Court, rather than through CVB. Judge Battaglia
 2   rejected this argument. Recognizing the dramatic increase in case filings for individuals
 3   who illegally entered the United States in violation of 8 U.S.C. §1325, and the need to hold
 4   prompt initial appearances in accordance with Rule 5 of the Federal Rules of Civil
 5   Procedure, Judge Battaglia explained the steps taken by the judges of the Southern District
 6   of California to address the substantial increase in case filings. Id. at 2-5.
 7         The Court then addressed the nature of the cases prosecuted in the CVB, noting that
 8   they primarily involved violations occurring on federal reservations initiated by citation,
 9   which primarily involve infractions, and the defendant’s contention that he was treated
10   differently from those defendants and, therefore, targeted because he was a suspect class
11   as an “alien.” Id. at 5-8. Judge Battaglia distinguished the nature of the criminal charges
12   brought in CVB stating
13            Due to the numbers, and the similarity of the charges, and misdemeanor
              proceedings under Rule 58, including a plea offer for time served if the
14
              plea is tendered early on, the misdemeanor §1325 cases are handled
15            together. It makes simple organizational sense. The scheduling of these
              matters in one courtroom or the other is charge based, not nationality
16
              based. No separate “court” has been created or exists. Indeed, all
17            §1325(a) misdemeanor defendants are treated equally, fully receiving all
              rights and protections they are guaranteed.
18
19   Id. at 6. Accordingly, the Court rejected this argument, noting that “[i]mmigration
20   violations, like 8 U.S.C. §1325(a), are not subject to disposition as a CVB matter. They
21   do not occur on federal reservations. Defendant’s attempts to ‘assimilate’ illegal entry into
22   the volume of military base trespass cases in unavailing.” Id. at 8. In sum, “[i]n no way
23   does alienage play a part from the Court’s perspective of scheduling the various [8 U.S.C.
24   §1325] matters [in this Court] brought by the Government.” Id. at 9.
25         This Court holds that the prosecution of the defendant in District Court did not
26   violate his equal protection rights. As with the defendant in Chavez-Diaz, supra, the
27   calendaring of his case with others similarly charged was based on the charges, not the
28

                                                   3
                                                                                      18-MJ-23270-KSC
 1   alienage of the defendants. Rather, the Court has the authority to “administer its business
 2   with available resources,” and processing cases by charge is not discriminatory. Id.
 3         2. Due Process
 4         Arguing that the U.S. violated his substantive and procedural due process rights, the
 5   defendant cites to United States v. Salerno, 481 U.S. 739 (1987), in support of his assertion
 6   that the right to substantive due process “prevents the government from engaging in
 7   conduct that shocks the conscience.” Id. at 746; ECF No. 17 at 7. Defendant adds that even
 8   when the government survives substantive due process scrutiny, it must also survive
 9   procedural due process scrutiny as set forth in Mathews v. Eldridge, 424 U.S. 319 (1976).
10   (ECF No. 17 at 7). Therein, the Supreme Court identified the following factors for
11   evaluating procedural due process claims: (1) the interest at stake for the individual; (2) the
12   risk of erroneous deprivation of such interest and the probable value of safeguards; and (3)
13   the costs and administrative burden on the Government. Id. at 335.
14         Defendant argues that the U.S. violated his substantive due process because it
15   deprived him of the benefits of CVB court, while extending those benefits to individuals
16   charged with similar or more serious petty offenses. (ECF No. 17 at 7). He adds that the
17   Court should weigh the Mathews v. Eldridge three-factor test in his favor because the
18   interests at stake are substantial, charging him in CVB court would alleviate the risk of
19   erroneous deprivation, and that utilizing CVB court for § 1325 defendants would lessen
20   the costs and burden on the Government. Id. at 7-8.
21         In response, the U.S. asserts that the defendant’s rights were not violated because
22   the day after his arrest he appeared for his initial appearance before a U.S. Magistrate Judge
23   who appointed counsel and set bond. (ECF No. 19 at 7). The U.S. points out that defendant
24   is represented by able counsel and is exercising his right to proceed to trial. Id. Further, the
25   U.S. concludes that procedural due process was not violated because the U.S. Constitution
26   does not mandate CVB for all misdemeanor prosecutions. Id.
27         For the reasons set forth above, this Court finds defendant’s due process rights were
28   not violated. There is a rational basis for the Court’s procedures and there is nothing

                                                    4
                                                                                      18-MJ-23270-KSC
 1   shocking or outrageous about the way 8 U.S.C. §1325 cases are handled in this District.
 2   The defendant was advised of and invoked his Miranda rights, appeared promptly before a
 3   judge in accordance with Rule 5 of the Federal Rules of Criminal Procedure, was appointed
 4   counsel, and is proceeding to a speedy trial. The U.S. satisfied the requirement of providing
 5   the defendant with the rights afforded under the U.S. Constitution and the Federal Rules of
 6   Criminal Procedure. Aside from arguing that his case should be processed through CVB,
 7   defendant has not identified any other rights to which he is allegedly entitled that he has
 8   not received. Defendant’s Motion to Dismiss on this ground is denied.
 9         3. The Constitutionality of 8 U.S.C. § 1325
10         Defendant asserts that 8 U.S.C. § 1325 is unconstitutional because it favors unwed
11   mothers over unwed fathers (ECF No. 17 at 8). Reliance is placed on Sessions v. Morales-
12   Santana, 137 S. Ct. 1678 (2017), a case that addressed the constitutionality of certain
13   provisions of the Immigration and Nationality Act (INA). The Supreme Court held therein
14   that statutes that transmit citizenship to children born abroad to unwed U.S. citizens
15   differently based on the gender of the parent violate the equal protection and due process
16   clauses of the Constitution. The Court’s decision, however, did not address other provisions
17   of the INA, such as 8 U.S.C. § 1325.
18         This precise issue was decided in this District in U.S.A. v. Madero-Diaz, 17cr1291-
19   LAB (S.D. Cal., Oct. 2, 2017), in which District Judge Burns held a defendant lacked
20   standing to challenge an 8 U.S.C. § 1325 conviction on the basis of Morales-Santana
21   because he was not making a claim of derivative citizenship. The case is currently pending
22   before the Ninth Circuit.
23         Here, similar to the facts presented in Madero-Diaz, the defendant lacks standing to
24   challenge §1325 on the basis of Morales-Santana because he is not making a claim to
25   derivative citizenship. Therefore, Defendant’s Motion to Dismiss on this ground is denied.
26   //
27   //
28   //

                                                   5
                                                                                   18-MJ-23270-KSC
 1   B.    Motion to Suppress Evidence
 2         Defendant also moves to suppress evidence of the statements he made to a Border
 3   Patrol Agent (“BPA”), as well as any evidence not timely provided by the United States
 4   during discovery.
 5         1. Defendant’s Statements are Admissible
 6         Defendant argues this Court should suppress all of his statements, whether made in
 7   the field or in response to booking questions. (ECF No. 17 at 8). He asserts his Fifth
 8   Amendment right against self-incrimination was violated, and cites to Dickerson v. United
 9   States, 530 U.S. 428 (2000), which held that a Miranda warning is necessary prior to
10   “custodial interrogation.” Id. at 444. Defendant contends the BPA should have issued the
11   Miranda warning prior to taking him into custody. (ECF No. 17 at 9).
12         To support its assertion that the BPA’s actions were correct and that the defendant’s
13   field statements are admissible, the United States relies on two Ninth Circuit cases. (ECF
14   No. 19. at 9). In United States v. Cervantes-Flores, 421 F.3d 825 (9th Cir. 2005), the Court
15   held that an “officer may question [individuals reasonably detained near the border] about
16   their citizenship and immigration status.” Id. at 830. Similarly, in United States v. Galindo-
17   Gallegos, 244 F.3d 728 (9th Cir. 2001), the Court held that “brief questioning near the
18   border is a non-custodial Terry stop that does not trigger Miranda.” Id. at 732.
19         A defendant may waive his Miranda rights if the waiver is made “voluntarily,
20   knowingly and intelligently.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). This inquiry
21   has two distinct dimensions: “[f]irst, the relinquishment of the right must have been
22   voluntary in the sense that it was the product of a free and deliberate choice rather than
23   intimidation, coercion, or deception. Second, the waiver must have been made with a full
24   awareness of both the nature of the right being abandoned and the consequences of the
25   decision to abandon it.” Moran v. Burbine, 475 U.S. 412, 421 (1986). “Only if the ‘totality
26   of the circumstances surrounding the interrogation’ reveal both an uncoerced choice and
27   the requisite level of comprehension may a court properly conclude that the Miranda rights
28   have been waived.” Id. There is a presumption against waiver, which the government bears

                                                   6
                                                                                    18-MJ-23270-KSC
 1   the burden of overcoming by a preponderance of the evidence. North Carolina v. Butler,
 2   441 U.S. 369, 375 (1979).
 3         As applied to the facts of the present case, after the BPA found the defendant
 4   attempting to conceal himself, the defendant was asked about his citizenship and
 5   immigration status. Nothing about this interaction could be considered violent or coercive.
 6   As stated, the Ninth Circuit has held that an officer may question individuals reasonably
 7   detained near the border about their citizenship and immigration status. Cervantes-Flores,
 8   at pp. 829-30. Field questioning of a person near the border is a non-custodial Terry stop
 9   that does not trigger Miranda. Galindo-Gallegos, 244 F.3d at p. 728. Therefore, the
10   defendant’s statements are admissible.
11         2. Suppression Request
12         Defendant requests that this Court suppress evidence which was not timely provided
13   in discovery. (ECF No. 17 at 10). Fed. R. Crim. P. 16 requires the government to provide
14   relevant discovery to defense counsel when requested. Defendant requests production of
15   all of his prior statements, including reports, records, audio and video recordings related to
16   the arrest, his prior record, expert witnesses, names of witnesses favorable to him, National
17   Guard information, as well as all material items under Brady, Henthron, Giglio and the
18   Jencks Act. Id. at p. 11.
19         The U.S. asserts that it has and will continue to meet its obligations under Rule 16
20   of the Federal Rules of Criminal Procedure. (ECF No. 19 at 10). It represents that it has
21   produced 22 pages of discovery and a video recording of defendant’s post-arrest interview.
22   The defendant contends that absent proper notice at least one week prior to trial, the U.S.
23   should be precluded from introducing any Rule 404(b) evidence. (ECF No. 17 at 12). The
24   U.S., however, does not at this time intend to introduce Rule 404(b) evidence at trial. (ECF
25   No. 19 at 10).
26         Unless defendant can provide more specificity to support his assertion that the U.S.
27   has failed to comply with its discovery obligations, this Court finds defendant’s arguments
28

                                                   7
                                                                                    18-MJ-23270-KSC
 1   vague, unsupported, and unpersuasive. Accordingly, defendant’s Motion on this basis is
 2   denied.
 3   C.    Motion for Jury Trial
 4         Defendant argues he should be granted a jury trial because while his crime is
 5   considered a petty offense, the additional penalty of deportation raises the crime to a
 6   “serious” level. (ECF No. 17 at 12-13). Defendant concedes that 8 U.S.C. §1325(a)(2) is
 7   presumed to be a “petty” offense because the maximum prison term is six months. Id. at
 8   13.
 9         Ninth Circuit precedent, however, does not support this conclusion. The Circuit
10   holds that consequences of an 8 U.S.C. §1325 conviction “do not convert the border-
11   crossing misdemeanor into a ‘serious offense’ for which the Sixth Amendment requires a
12   trial by jury.” United States v. Rodriguez-Rodriguez, 742 F.2d 1194, 1195 (9th Cir. 1984).
13   If deportation occurs, it is a collateral consequence of defendant’s §1325 conviction.
14   Therefore, defendant’s Motion on this basis is denied, as he is not entitled to a trial by jury.
15   D.    Motion to Apply the “Appropriate Elements” for 8 U.S.C. § 1325(a)(2)
16         Defendant asserts that the government must prove the following three elements
17   beyond a reasonable doubt: (1) defendant is an alien; (2) defendant purposefully eluded
18   examination; and, (3) defendant successfully eluded examination, meaning he crossed into
19   the United States free from official restraint at a port of entry. (ECF No. 17 at 14-15). The
20   specific language of 8 U.S.C. § 1325(a)(2) punishes “[a]ny alien who . . . eludes
21   examination or inspection by immigration officers.” There is no language in the statute
22   requiring the United States to prove that the defendant successfully entered the United
23   States free from restraint through a port of entry. Conversely, Ninth Circuit precedent
24   holds that an alien violates 8 U.S.C. §1325 once he or she gains entry into the United States
25   “through an unlawful point and does not submit to [the required] examinations.” United
26   States v. Rincon-Jimenez, 595 F.2d 1192, 1193, 1194 (9th Cir. 1979); see also United States
27   v. Choy-Timana, 2018 WL 4092125, *3 (S.D. Cal., Aug. 28, 2018); United States v.
28

                                                    8
                                                                                      18-MJ-23270-KSC
 1   Ramirez-Raudales, 2019 WL 366287, *4; Untied States v. Yanez-Chavez, 2018 WL
 2   6445169 ,*7 (S.D. Cal., Dec. 10, 2018)
 3         The Court finds the defendant’s argument on this basis both unsupported and
 4   unpersuasive. The U.S. must prove the two elements of 8 U.S.C.: §1325(2)(a) (1)
 5   referenced above, nothing more. Accordingly, the Motion on this basis is denied.
 6   E.    Motion for Leave to File Further Motions
 7         The defendant asserts he may need to file further motions in limine or other motions
 8   as new information surfaces and requests the opportunity to file further motions. The U.S.
 9   does not object to the Motion as long as any and all future motions are based on newly
10   discovered evidence. Since there are no objections, this motion on this basis is granted.
11                                      III. CONCLUSION
12         For the reasons stated herein, defendant’s Motions to Dismiss Complaint, Suppress
13   Evidence, Request Jury Trial, and Apply the Appropriate Elements for 8 U.S.C. §
14   1325(a)(2) are DENIED. The defendant’s Motion for Leave to File Further Motions is
15   GRANTED.
16   Dated: April 3, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                                                                                  18-MJ-23270-KSC
